UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 £ TRANSITION REPORT PERSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-33169 Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-1967918 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5929 Baker Road, Suite 475, Minnetonka MN 55345 (Address of principal executive offices, including zip code) (952) 564-3500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 month (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ YesR No As of May 7, 2010, the registrant had 17,700,249 shares of common stock outstanding. WIRELESS RONIN TECHNOLOGIES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 3 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 ITEM 4 CONTROLS AND PROCEDURES 25 PART II OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 25 ITEM 1A RISK FACTORS 25 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4 [REMOVED AND RESERVED] 25 ITEM 5 OTHER INFORMATION 25 ITEM 6 EXHIBITS 25 SIGNATURES 26 EXHIBIT INDEX 27 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements WIRELESS RONIN TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) March 31, December 31, (unaudited) (audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance of $51 and $51 Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other assets 20 20 TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Deferred revenue Accrued liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Capital stock, $0.01 par value, 66,667 shares authorized Preferred stock, 16,667 shares authorized, no shares issued and outstanding - - Common stock, 50,000 shares authorized; 17,700 and 17,614 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 WIRELESS RONIN TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts, unaudited) Three Months Ended March 31, Sales Hardware $ $ Software 70 Services and other Total sales Cost of sales Hardware Software 8 - Services and other Total cost of sales (exclusive of depreciation and amortization shown separately below) Gross profit Operating expenses: Sales and marketing expenses Research and development expenses General and administrative expenses Depreciation and amortization expense Total operating expenses Operating loss ) ) Other income (expenses): Interest expense (2
